NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2055-15T1
                                                  A-2683-15T2

BRIDGE PLAZA CONDOMINIUM
ASSOCIATIONS, INC.,

        Plaintiff-Respondent,

v.

PEOPLEMOVER, LLC,

     Defendant-Appellant.
____________________________

BRIDGE PLAZA CONDOMINIUM
ASSOCIATIONS, INC.,

        Plaintiff-Respondent,

v.

REHOLD, INC.,

     Defendant-Appellant.
_____________________________

              Submitted May 3, 2017 – Decided June 5, 2017

              Before Judges Accurso and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket
              Nos. F-22285-14 and F-23290-14.
           Rutter & Roy, LLP, attorneys for appellants
           (Richard B. Tucker, Jr., of counsel and on
           the brief).

           Ansell, Grimm & Aaron, PC, attorneys for
           respondent (Mark M. Wiechnik, of counsel and
           on the brief).

PER CURIAM

    In these two appeals, calendared back-to-back and

consolidated for purposes of this opinion, defendants

Peoplemover, LLC and Rehold, Inc. appeal from orders granting

plaintiff Bridge Plaza Condominium Association, Inc. counsel

fees incurred in connection with its prosecution of lien claims

for unpaid common expense assessments against the multiple units

owned by defendants.   Because we cannot find the trial court

abused its discretion in making those fee awards, we affirm.

    The essential facts are undisputed and easily summarized.

Peoplemover is the owner of seven units and Rehold is the owner

of five units in Bridge Plaza, a commercial condominium office

park in Manalapan.   When defendants failed to pay common expense

assessments due and owing, the Association recorded liens

against the units pursuant to N.J.S.A. 46:8B-21, which it sued

to foreclose in these actions.   Defendants opposed these

actions.   Plaintiff was not only required to pursue summary

judgment, but to oppose defendants' cross-motions to dismiss the

complaints.

                                 2                          A-2055-15T1
    Following entry of summary judgment, plaintiff moved for an

award of attorneys' fees in each action as permitted by N.J.S.A.

46:8B-21 and the Association's master deed and by-laws.   See

Island House Condo. Ass'n v. Feldman, 245 N.J. Super. 407, 412

(Ch. Div. 1990).   Against Peoplemover, plaintiff sought fees of

$21,917.50 and costs of $1976.10.   Against Rehold, plaintiff

sought fees of $20,752.50 and costs of $1871.38.   The

accompanying certifications detailed the amounts billed the

Association by its counsel in each matter, showing dates, time

spent and hourly rates or flat fees charged; the experience of

the lawyers who worked on the matters; and attached the fee

agreement.

    Defendants opposed the motions, contending, among other

things, that the fee certifications failed to comply with Rule

4:42-9 and RPC 1.5(a); contained multiple entries for the same

services as well as entries for unnecessary services; included

services performed by a paraprofessional; and were generally

unreasonable.   The trial court rejected those arguments, finding

in both matters that the certifications complied with Rule 4:42-

9; that counsel did not double-bill for time in either matter;

that the certifications were in compliance with RPC 1.5; that

defendants' arguments to the contrary were not persuasive; that

the results obtained fully vindicated plaintiff's rights; and

                                3                         A-2055-15T1
that the fees billed were reasonable and should be awarded in

their entirety.

    Defendants appeal, reprising the same issues in each matter

and arguing that the trial court's findings were inadequate.        We

reject those arguments.

    Fee awards, where permissible, are committed to the sound

discretion of the trial court.    Packard-Bamberger & Co. v.

Collier, 167 N.J. 427, 444 (2001).    It is undisputed that

counsel fees are allowable here pursuant to Rule 4:42-9(a)(8)

(allowing fees in all cases permitted by statute), the

Condominium Act, N.J.S.A. 46:8B-21, and the Association's master

deed and by-laws.   See Holbert v. Great Gorge Vill. S. Condo.

Council, Inc., 281 N.J. Super. 222, 229-30 (Ch. Div. 1994)

(holding that a condominium association need only show that its

master deed or by-laws provides for an award of counsel fees in

an action to collect overdue assessments to be entitled to fees

pursuant to N.J.S.A. 46:8B-21).

    As noted by the trial court, the reasonableness of any

application for fees is governed by Rule of Professional Conduct

1.5(a) (listing factors in determining reasonableness of counsel

fees) and Rule 4:42-9(b) (requiring applications for allowance

of fees to address the factors included in RPC 1.5(a)).    R.M. v.

Supreme Court of New Jersey, 190 N.J. 1, 11-12 (2007).    Our

                                  4                           A-2055-15T1
Supreme Court has made clear its expectation that "fee

determinations by trial courts will be disturbed only on the

rarest occasions, and then only because of a clear abuse of

discretion."   Rendine v. Pantzer, 141 N.J. 292, 317 (1995).

    Although the judge's reasons on the record for the award of

fees in these actions were not lengthy, condominium lien

foreclosures are not uncommon in the Chancery courts.

Accordingly, our General Equity judges are well versed in these

matters and able to ascertain the truth of what constitutes a

reasonable amount of time for particular tasks based on their

experience and knowledge as well as their familiarity with the

specific cases before them.

    The Legislature authorized the award of reasonable

attorneys' fees in these actions to prevent the reduction of

sums due the condominium association by the fees necessary to

obtain payment.   See Park Place E. Condo. Ass'n v. Hovbilt,

Inc., 279 N.J. Super. 319, 323-24 (Ch. Div. 1994) (explaining

the statutory authorization for counsel fees recognizes that the

funds needed to run the condominium should not be "reduced by

the payment of 'reasonable attorneys' fees' incurred in the

process of collection of the charges").   The fees owed the




                                5                          A-2055-15T1
Association in this matter were not trifling.1   Because we find

defendants' specific claims of error, that no fees could be

awarded for paraprofessional services and that the fees should

have been capped at twenty percent or awarded in accordance with

Rule 4:42-9(a)(4) governing mortgage foreclosure actions, to be

without merit, see Rule 2:11-3(e)(1)(E), and are satisfied the

trial judge did not abuse her discretion in judging the

reasonableness of the fees generally, we affirm.

     Affirmed.




1
  In the aggregate, the lien claims against all twelve units
exceeded $75,000.

                                6                         A-2055-15T1